Exhibit 10(a)

Wendy’s International, Inc.

Amended and Restated Deferred Compensation Plan

I. Introduction and Purpose

Section 1.1 Statement of Purpose. The primary purposes of the Plan are to
(a) provide certain key employees and outside directors of Wendy’s
International, Inc. (the “Company”) and its participating subsidiaries with
recurrent opportunities to defer receipt of all or a portion of their base
compensation and certain incentive awards before they are earned and to
nominally invest such amounts in certain mutual funds and in the Company’s
common stock on a tax-deferred basis as a means of satisfying share ownership
guidelines, thereby aligning more closely key employee and director compensation
with the interests of the Company and its shareholders and (b) provide for a
more competitive pay program to attract and retain key employee and director
talent.

Section 1.2 Top Hat Plan. The Company intends that the Plan constitute an
unfunded “top hat” plan maintained for the purpose of providing deferred
compensation to a select group of management or highly compensated employees,
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

II. Definitions

Account means the notional account established and maintained by the Plan on
behalf of each Participant to record such Participant’s interest under the Plan.

Account Balance shall have the meaning specified in Section 6.1.

Adjustment shall have the meaning specified in Section 6.1.

Affiliate shall have the meaning specified in the Profit Sharing and Savings
Plan.

Annual Incentive Award means, with respect to an Eligible Individual, any
incentive award that may become payable to such Eligible Individual pursuant to
any annual incentive compensation plan of the Company or a Participating
Employer, less any applicable withholding taxes and any reductions to such
incentive compensation for contributions under any tax-qualified retirement plan
or any welfare plan or program sponsored by the Company or a Participating
Employer.

Base Compensation means (a) in respect of an Eligible Individual who is a
Covered Employee, such Eligible Individual’s regular annual base salary, less
any applicable withholding taxes and any reductions to base salary for
contributions under any tax-qualified retirement plan or any welfare plan or
program sponsored by the Company or a Participating Employer and (b) in respect
of an Eligible Individual who is an Outside Director, such Eligible Individual’s
annual retainer and meeting fees.



--------------------------------------------------------------------------------

Beneficiary has the meaning specified in Section 8.3.

Board means the Board of Directors of the Company.

Cause:

(a) in the case of an Outside Director, means the commission of an act of fraud
or intentional misrepresentation or an act of embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any of its subsidiaries;

(b) in the case of any other Participant, means the termination of a
Participant’s employment by reason of the Board’s good faith determination that
the Participant (1) willfully and continually failed to substantially perform
his or her duties with the Company or Participating Employer (other than a
failure resulting from the Participant’s incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to the
Participant by the Board which specifically identifies the manner in which the
Board believes that the Participant has not substantially performed his or her
duties and such failure substantially to perform continues for at least fourteen
(14) days, or (2) has willfully engaged in conduct which is demonstrably and
materially injurious to the Company or Participating Employer, monetarily or
otherwise, or (3) has otherwise materially breached the terms of his or her
employment agreement with the Company or Participating Employer, if applicable
(each, an “Employment Agreement”) (including, without limitation, a voluntary
termination of the Participant’s employment by the Participant during the term
of such Employment Agreement). No act, nor failure to act, on the Participant’s
part, shall be considered “willful” unless he or she has acted, or failed to
act, with an absence of good faith and without a reasonable belief that his or
her action or failure to act was in the best interest of the Company.
Notwithstanding the foregoing, the Participant’s employment shall not be
deemed to have been terminated for Cause unless and until (x) there shall have
been delivered to the Participant a copy of a written notice setting forth that
the Participant was guilty of conduct set forth above in clause (1), (2) or
(3) of the first sentence of this definition and specifying the particulars
thereof in detail, and (y) the Participant shall have been provided an
opportunity to be heard by the Board (with the assistance of Participant’s
counsel).

Change in Control means the occurrence of:

(a) An acquisition (other than directly from the Company) of any Common Stock or
other voting securities of the Company entitled to vote generally for the
election of directors (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty percent (30%) or more of the then outstanding
shares of the Common Stock or the

 

2



--------------------------------------------------------------------------------

combined voting power of the Company’s then outstanding Voting Securities;
provided, however, that, in determining whether a Change in Control has
occurred, Voting Securities which are acquired in a “Non-Control Acquisition”
(as hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by
(1) an employee benefit plan (or a trust forming a part thereof) maintained by
(A) the Company or (B) any corporation or other Person of which a majority of
its voting power or its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (for purposes of this definition, a
“Subsidiary”), (2) the Company or its Subsidiaries, or (3) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);

(b) The individuals who, as of the Effective Date, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least seventy percent
(70%) of the members of the Board; provided, however, that if the election, or
nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of the Plan, be considered as a member of
the Incumbent Board; and provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

(c) The consummation of:

(1) A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued, unless such merger, consolidation or
reorganization is a “Non-Control Transaction.” A “Non-Control Transaction” shall
mean a merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued where:

(A) the stockholders of the Company immediately before such merger,
consolidation or reorganization own directly or indirectly immediately following
such merger, consolidation or reorganization at least seventy percent (70%) of
the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation or reorganization (the
“Surviving Company”) in substantially the same proportion as their ownership of
the Voting Securities immediately before such merger, consolidation or
reorganization,

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Company, or a corporation beneficially directly or
indirectly owning a majority of the voting securities of the Surviving Company,
and

 

3



--------------------------------------------------------------------------------

(C) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation or reorganization, was maintained by the
Company or any Subsidiary, or (iv) any Person who, immediately prior to such
merger, consolidation or reorganization, had Beneficial Ownership of thirty
percent (30%) or more of the then outstanding Voting Securities or Common Stock
of the Company, has Beneficial Ownership of thirty percent (30%) or more of the
combined voting power of the Surviving Company’s then outstanding voting
securities or its common stock;

(2) A complete liquidation or dissolution of the Company; or

(3) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Common Stock or Voting
Securities as a result of the acquisition of Common Stock or Voting Securities
by the Company which, by reducing the number of shares of Common Stock or Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Persons, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Common Stock or Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Common Stock or Voting Securities which increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur.

Code means the Internal Revenue Code of 1986, as amended from time to time, and
the regulations promulgated thereunder.

Committee shall have the meaning specified in Section 3.1.

Common Stock means the common stock, without par, of the Company, or such other
securities into which shares of the Company’s common stock are changed or for
which shares of the Company’s common stock are exchanged.

Company means Wendy’s International, Inc., an Ohio corporation.

Company Group means the Company and each Affiliate.

Covered Employee means:

 

4



--------------------------------------------------------------------------------

(a) Any person employed by the Company, with the title of “Vice President” or
above;

(b) Any person employed by a Participating Employer, with such titles as may be
designated for that Participating Employer by the Board or a committee thereof.

Deferral Agreement means the written or electronic deferral election form
prescribed from time to time by the Plan Administrator, which must be completed
by each Participant pursuant to Section 5.1.

Effective Date means January 1, 2008.

Eligible Individual means (a) each Covered Employee and (b) each Outside
Director. Eligible Individuals are eligible to defer certain compensation in
accordance with Article V.

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations thereunder.

Good Reason:

(a) in the case of an employee whose employment with the Company or one of its
subsidiaries is subject to the terms of an employment agreement between such
individual and the Company or such subsidiary, which employment agreement
includes a definition of “Good Reason,” shall have the meaning set forth in such
employment agreement during the period that such employment agreement remains in
effect following a Change in Control, and

(b) in all other cases, means (1) a material diminution in position or
responsibilities, (2) a material reduction of salary or aggregate incentive
compensation opportunities or (3) a required relocation beyond fifty miles from
the present work location.

Investment Options means the hypothetical investment vehicles in which a
Participant’s deferrals shall be deemed invested pursuant to Article VI.
Investment Options shall be limited to those offered to participants in the
Profit Sharing and Savings Plan (other than the Company Stock Fund), a money
market fund and Stock Units.

Outside Director means a member of the Board who is not employed by the Company
or any of its Affiliates.

Participant means any Eligible Individual who makes an election to participate
in accordance with Section 5.1. Participant shall also include any former
Eligible Individual who continues to have an Account maintained under the Plan.

 

5



--------------------------------------------------------------------------------

Participating Employer means an Affiliate that has adopted the Plan and has been
authorized to participate in the Plan by the Board or a committee thereof.

Plan means the Wendy’s International, Inc. Deferred Compensation Plan, as the
same may be amended from time to time.

Plan Administrator shall have the meaning specified in Section 3.1.

Profit Sharing and Savings Plan means the Wendy’s International, Inc. Profit
Sharing and Savings Plan, or its successor, as it may be amended from time to
time.

Stock Unit means a unit representing the value of a share of Common Stock.

Termination means (a) in the case of a Participant who is an employee, such
Participant’s separation from service as defined in Code section 409A, without
regard to any special rules, and (b) in the case of a Participant who is an
Outside Director, ceasing to be a member of the Board.

Total and Permanent Disability means a physical or mental condition which
qualifies a Participant for Social Security disability benefits or which
qualifies such Participant to continue to receive benefits under the Company’s
disability plan after having received such benefits for twelve (12) months.

Trading Day means any day on which the New York Stock Exchange is open for
trading.

Valuation Date means the last Trading Day in each month and such other days
designated by the Plan Administrator as Valuation Dates.

III. Plan Administration

Section 3.1 Plan Administrator.

(a) The Plan shall be administered by the Company (the “Plan Administrator”).
The Plan Administrator shall appoint a committee (the “Committee”) to act as its
agent or delegate in carrying out its administrative duties.

(b) The Committee shall consist of not fewer than three (3) members who shall be
appointed by the Company and may include individuals who are not Participants in
the Plan. The Company may remove or replace any member at any time in its sole
discretion, and any member may resign by delivering a written resignation to the
Company, which resignation shall become effective at its delivery or at any
later date specified therein.

 

6



--------------------------------------------------------------------------------

Section 3.2 Powers of The Plan Administrator. The Plan Administrator shall be
charged with the operation and administration of the Plan in accordance with the
terms hereof and shall have all the powers necessary to carry out the provisions
of the Plan. Any and all determinations, actions or decisions of the Plan
Administrator and Committee with respect to the administration of the Plan,
including without limitation the determination of benefit eligibility and
interpretation of Plan provisions, shall be final and conclusive and binding
upon all parties having an interest in the Plan.

Section 3.3 Committee.

(a) The Committee shall hold meetings upon such notice and at such times and
places as its members may from time to time deem appropriate, and may adopt from
time to time such bylaws and regulations for the conduct and transaction of its
business and affairs consistent with the terms of the Plan and the delegation of
duties and powers by the Company. A majority of its members at the relevant time
shall constitute a quorum for the transaction of business. All action taken by
the Committee shall be by vote of the majority of its members present at such
meeting, except that the Committee also may act without a meeting by a written
consent signed by a majority of its members. A member shall not be disqualified
from acting because of any personal interest, benefit or advantage, inasmuch
as a member may be a director of the Company, an employee or a Participant, but
no member shall vote or act in connection with an action of the Committee
relating exclusively to himself.

(b) The Committee may allocate among its members such specific responsibilities,
obligations, powers or duties as shall be deemed appropriate.

Section 3.4 Indemnification. The Company shall indemnify and defend each member
of the Committee and all officers, employees or representatives of the Company
to the greatest extent permitted by applicable law against any and all claims,
losses, damages, expenses (including reasonable attorneys’ fees) and liability
arising from any action or failure to act in connection with the administration
of the Plan.

IV. Eligibility

Section 4.1 Eligibility. Each Eligible Individual shall be eligible to become a
Participant in this Plan on the later of the Effective Date and the first day of
the month following the date on which the individual becomes an Eligible
Individual (i.e., in the case of an employee, the date on which the Board or a
committee thereof, or the board of directors of a Participating Employer, takes
action to appoint such individual to a Covered Employee position, and in the
case of an Outside Director, the date on which the individual is appointed to
serve as a director of the Company). The Plan is intended to limit eligibility
to a “select group of management or highly compensated employees” within the
meaning of ERISA.

 

7



--------------------------------------------------------------------------------

Section 4.2 Cessation of Eligibility. An individual shall cease to be an
Eligible Individual upon his or her Termination or, in the case of an Eligible
Individual who is not an Outside Director, upon ceasing to be a Covered
Employee.

V. Deferral Elections

Section 5.1 Time and Form of Elections. To become a Participant in the Plan an
Eligible Individual must make an irrevocable election under this Section 5.1 to
defer Base Compensation, an Annual Incentive Award and/or other compensation
approved by the Plan Administrator. All elections made under this Section 5.1
shall be made by submitting a Deferral Agreement to the Plan Administrator or to
such other individual or entity designated by the Plan Administrator.

(a) Base Compensation. An Eligible Individual may elect to defer up to
one-hundred percent (100%) of his or her Base Compensation to be earned in a
calendar year by submitting a Deferral Agreement in accordance with this
Section 5.1 by not later than the earlier of December 31 and the last day of the
preceding fiscal year. The last Deferral Agreement received on or before the
earlier of December 31 and the last day of the preceding fiscal year shall
become irrevocable as of that date. Notwithstanding the previous sentence, if an
individual becomes an Eligible Individual after January 1 of a calendar year, he
or she may elect to defer up to 100% of his or her Base Compensation to be
earned during such calendar year following such election by submitting a
Deferral Agreement within 30 days of becoming an Eligible Individual.

(b) Annual Incentive Awards. An Eligible Individual may elect to defer up to
one-hundred percent (100%) of an Annual Incentive Award to be earned in a fiscal
year commencing after the date of such election by submitting a Deferral
Agreement in accordance with this Section 5.1 by not later than the earlier of
December 31 and the last day of the preceding fiscal year. The last Deferral
Agreement received on or before the earlier of December 31 and the last day of
the preceding fiscal year shall become irrevocable as of that date.
Notwithstanding the previous sentence, if an individual becomes an Eligible
Individual after January 1 of a calendar year and submits a Deferral Agreement
no later than 30 days after becoming an Eligible Individual, he or she may elect
to defer up to 100% of a pro-rated portion of his or her Annual Incentive Award.
Such pro-rated portion shall be calculated by dividing (1) the number of days in
the fiscal period on which such Annual Incentive Award is based following the
later of (A) the date of such Deferral Agreement and (B) the date of becoming an
Eligible Individual, by (2) the total number of days in the fiscal period on
which such Award is based.

(c) Other Compensation. An Eligible Individual may elect to defer other
compensation that has not yet been earned and that is designated by the Board or
a committee thereof as approved for deferral under the Plan by submitting an
irrevocable Deferral Agreement in accordance with this Section 5.1 within such
period prior to the commencement of the period in which such compensation will
be earned as the Plan Administrator may determine.

 

8



--------------------------------------------------------------------------------

Section 5.2 Termination of Deferrals Due to Hardship Withdrawal. If an Eligible
Individual receives a hardship distribution from any tax-qualified defined
contribution plan sponsored by the Company or any of its Affiliates, then all
deferrals under the Plan shall automatically cease following the date of such
hardship distribution. An otherwise Eligible Individual will not be eligible to
elect to defer compensation to the Plan for six months following the date of
such hardship distribution and any election to defer compensation must comply
with Section 5.1.

VI. Deferral Accounts

Section 6.1 Deferral Account. The Plan shall establish an Account on its books
and records in the name of each Participant, which shall reflect the amount of
actual deferrals pursuant to Article V plus any earnings and less any losses
thereon (the “Adjustment”) as described in Section 6.5 as an unfunded liability
of the Plan to such Participant (a Participant’s actual deferrals plus or minus
all Adjustments thereon and less any amounts distributed to such Participant or
his or her Beneficiary pursuant to Article VII are collectively referred to
herein as the Participant’s “Account Balance”). Each Account shall be designated
by the name of the Eligible Individual for whom it is established. Participants
shall be fully vested in their Account Balances at all times.

Section 6.2 Investment Options. Each Participant shall elect the Investment
Options in which the Participant’s deferrals shall be deemed invested. A
Participant’s deferrals may be allocated in one percent increments among one or
more of the Investment Options. Notwithstanding the foregoing, elections
regarding Stock Units shall be governed by Section 6.4. If the Participant
allocates less than 100% of his or her deferrals pursuant to this Section 6.2,
unallocated deferrals shall be deemed to be allocated to the default investment
option established by the Plan Administrator, or if no such default has been
established by the Plan Administrator, to the default investment option
established under the Profit Sharing and Savings Plan.

Section 6.3 Changing Investment Options. Each Participant will be able to
reallocate his or her future deferrals covered by a Deferral Agreement among the
available Investment Options in one percent increments no less frequently than
monthly by delivering to the Plan Administrator, or other person or entity
designated by the Plan Administrator, a new Investment Option election form
prescribed by the Plan Administrator. In addition to future deferrals, each
Participant will be able to reallocate his or her then existing Account Balance
among the available Investment Options in one percent increments no less
frequently than monthly by delivering to the Plan Administrator, or other person
or entity designated by the Plan Administrator, a new Investment Option election
form prescribed by the Plan Administrator; provided, however, that any portion
of a Participant’s Account Balance deemed invested in Stock

 

9



--------------------------------------------------------------------------------

Units shall remain in Stock Units until distributed pursuant to Article VII;
provided, further, that any reallocation of all or a portion of a Participant’s
Account Balance into Stock Units shall be subject to Section 6.4. If a
Participant changes the allocation of his or her Account Balance or future
deferrals among the Investment Options (other than with respect to the portion
of a Participant’s Account Balance allocated to Stock Units), such change shall
supersede the previous designation effective on the next Valuation Date that is
at least five business days following the date on which the Participant delivers
the Investment Option election form to the Plan Administrator or other person or
entity designated by the Plan Administrator. Prior to such time, a Participant’s
previous designation shall control.

Section 6.4 Investment in Stock Units. Elections with regard to any investment
in Stock Units may be made only in accordance with the exemptions from
short-swing profit recovery provided by the regulations promulgated under
Section 16 of the Exchange Act and the Company’s policies applicable to the
purchase of Common Stock. Any deferrals that a Participant has elected to be
deemed invested in Stock Units shall be credited to the money market Investment
Option until the first Trading Day following the close of the Company’s window
trading period following or during which such deferral is made or such other
date as may be designated by the Plan Administrator. Any reallocation of all or
any portion of a Participant’s Account Balance into Stock Units shall be
credited to the money market Investment Option until the first Trading Day
following the close of the Company’s window trading period during which the
reallocation election was made (or, if the election is permitted to be made
outside of the Company’s window trading period, following the date on which the
election was made). At that time, the balance in such money market fund
attributable to such deferrals or reallocations, including any deemed earnings
on such amounts through such date, shall be deemed invested in Stock Units.

Section 6.5 Crediting a Participant Account. The Company shall credit a
Participant’s Account to reflect his or her deemed investment in the applicable
Investment Options in respect of the amounts deferred by such Participant as of,
or as soon as practicable after, the date on which the Base Compensation, Annual
Incentive Award or other compensation would have otherwise been paid. The
Company shall debit a Participant’s Account to reflect the deemed liquidation of
investments credited to his or her Account as of, or as soon as practicable
after, the date of each distribution made pursuant to Article VII in respect of
such Account. Each Account shall be valued on each Valuation Date and shall
reflect all Adjustments, additional deferrals and distributions since the
previous Valuation Date. On each Valuation Date, the deemed investments
reflected in a Participant’s Account shall be credited and debited, if and as
applicable, to reflect any reallocation of the Investment Options in which the
Account Balance is deemed invested. The Plan Administrator shall use the
Participant’s Investment Option designations to calculate the Adjustment
component of the Account Balance. The amount of the Adjustment shall equal the
amount that the Participant’s

 

10



--------------------------------------------------------------------------------

Account Balance would have earned (or lost) for the period since the last
Adjustment had the Account actually been invested in the investment vehicles
represented by the Investment Options designated by the Participant for such
period. For purposes of determining the number of units or other interests in
Investment Options credited or debited to a Participant’s Account and/or the
value of a Participant’s Account on any date, the Plan Administrator shall value
such units or other interests as follows: (a) in the case of Stock Units, the
value shall be based on the mean of the high and low prices at which shares of
the Common Stock are traded on the New York Stock Exchange on such date, or if
such date is not a Trading Day, the most recent Trading Day and (b) in the case
of an interest in an Investment Option that is a mutual or collective fund, the
value shall be based on the net asset value of such fund on such date.

Section 6.6 Deemed Dividends Reinvested. With respect to any dividends or other
distributions that would have been paid to a Participant had his or her Account
actually been invested in an investment vehicle represented by an Investment
Option in which a portion of his or her Account is deemed invested, the value of
such dividends or distributions shall be deemed reinvested in the applicable
Investment Option. If such dividends or other distributions are in a form other
than cash, the value of such amounts shall be determined by the Plan
Administrator in its sole discretion. In the event of any reclassification,
recapitalization, reorganization, merger, consolidation, spin-off, split-up,
reverse stock split or other corporate transaction affecting the Common Stock,
the number of Stock Units allocated to a Participant’s Account shall be
appropriately adjusted to reflect such transaction.

Section 6.7 Unfunded Account. The Plan at all times shall be considered entirely
unfunded both for tax purposes and for purposes of ERISA. A Participant shall
have absolutely no ownership interest in any Investment Option. The Plan, the
Company or any Participating Employer may, but is not required to, invest the
amounts represented by the Account Balances in the Investment Options or in any
other investment. The Plan, Company or Participating Employer shall be the sole
owner of any funds invested by such entity, as well as all amounts accounted for
in the Accounts, all of which shall at all times be subject to the claims of
such entity’s creditors. A Participant shall be entitled only to payment of an
amount equal to the amount in his or her Account Balance in accordance with
Article VII.

VII. Distributions

Section 7.1 Form and Order of Payments. The portion of a Participant’s Account
Balance allocated to Stock Units as an Investment Option shall be paid in shares
of Common Stock; provided, however, that a Participant will be paid cash in lieu
of any fractional shares otherwise payable in respect of Stock Units. The
portion of a Participant’s Account Balance allocated to any Investment Option
other than Stock Units shall be paid in cash. The portion of a Participant’s
Account Balance that is deemed invested in cash and/or money market funds shall
be distributed first in time and the

 

11



--------------------------------------------------------------------------------

balance of a Participant’s Account Balance shall be distributed on a pro-rata
basis from each other Investment Option. Any amounts required to be withheld in
accordance with Section 11.2 shall first reduce any amount payable to the
Participant in the form of cash, and, to the extent any such withholding exceeds
the amount of cash otherwise payable to the Participant, shall then reduce the
number of shares of Common Stock otherwise payable to the Participant.

Section 7.2 Distribution of Benefits.

(a) Normal Form. Unless a Participant elects one of the distribution
alternatives described in Section 7.2(b) in the manner set forth in
Section 7.2(c), upon the Participant’s Termination (other than for death, Total
and Permanent Disability or a Termination described in Section 7.3), the
Participant will receive the distribution of his or her Account Balance in a
single lump sum payable within 60 days after the first day of the calendar
quarter following the six month anniversary of the date of such Termination.

(b) Alternative Form. In the alternative, a Participant may elect to receive his
or her Account Balance in quarterly installments payable over no less than two
years and no more than fifteen (15) years commencing within 60 days after the
first day of the calendar quarter following the six-month anniversary of the
date of such Termination, with the amount of each installment equal to the
amount of the Account Balance on the Valuation Date immediately prior to the
payment of such installment divided by the number of installments remaining to
be paid.

(c) Timing and Manner of Distribution Elections. Distribution elections shall be
made in such manner as may be designated by the Plan Administrator and
communicated to Participants. Any election made within twelve months of the date
payment would otherwise commence (unless made no later than 30 days after
becoming an Eligible Individual) shall be disregarded and benefits shall be paid
in accordance with the preceding distribution election, if any, selected by such
Participant or, if no such distribution election has been made, in accordance
with Section 7.2(a). Any distribution election made more than 30 days after the
Participant became an Eligible Individual shall delay the commencement of
distributions to such Participant by five years from the date payments would
have commenced in accordance with the preceding distribution election, if any,
selected by such Participant or, if no such distribution election has been made,
in accordance with Section 7.2(a).

Section 7.3 Distributions on Total and Permanent Disability, Death or Change in
Control.

(a) Notwithstanding the foregoing, in the event: (1) a Participant incurs a
Total and Permanent Disability (where such Total and Permanent Disability would
qualify as a disability under Code section 409A), or (2) a Participant dies,
whether before or after the payment of benefits has commenced hereunder, the
Participant’s total

 

12



--------------------------------------------------------------------------------

Account Balance shall be paid in a single lump sum, which, in accordance with
Section 7.1, shall be in cash and/or Common Stock, as applicable, as soon as
practicable after such occurrence (but not later than the later of (A) the last
day of the calendar year in which the event occurs, or (B) 60 days after the
first day of the calendar quarter following the date the event occurs).

(b) Notwithstanding the foregoing, in the event within two years following a
Change in Control (where such Change in Control would constitute a change in
effective control of the Company or a change in the ownership of a substantial
portion of its assets within the meaning of Code section 409A), a Participant
incurs a Termination, the Participant’s total Account Balance shall be paid in a
single lump sum, which, in accordance with Section 7.1, shall be in cash and/or
Common Stock, as applicable, as soon as practicable after such occurrence (but
not later than the later of (1) the last day of the calendar year in which the
event occurs, or (2) 60 days after the first day of the calendar quarter
following the six-month anniversary of the date of such Termination.

(c) For any other Termination, including Terminations by reason of such
Participant’s Total and Permanent Disability where such Total and Permanent
Disability would not qualify as a disability under Code section 409A) or
Terminations following a Change in Control that would not constitute a change in
effective control of the Company or a change in the ownership of a substantial
portion of its assets within the meaning of Code section 409A), the
Participant’s total Account Balance shall be paid in accordance with the
Participant’s elected form of payment pursuant to Section 7.2.

Section 7.4 Share Limit. Notwithstanding anything to the contrary contained
herein, the aggregate number of shares of Common Stock that may be issued
pursuant to the Plan shall not exceed 1,000,000; provided, however, that such
number of shares of Common Stock may be adjusted as the Board deems appropriate
to reflect any changes in the Company’s capital structure, including, without
limitation, by reason of a reclassification, recapitalization, reorganization,
merger, consolidation, spin-off, split-up, stock-split, stock dividends or
reverse stock split.

VIII. Participants’ Rights

Section 8.1 Participant Rights in the Plan Unfunded. Any liability of the Plan,
the Company and any Participating Employer to any Participant with respect to
any benefit shall be based solely upon the contractual obligations created by
the Plan and the Deferral Agreements. No such obligation shall be deemed to be
secured by any pledge or any encumbrance on any property of the Plan, Company or
Participating Employer. The obligations under the Deferral Agreements and the
Plan shall be unfunded and unsecured promises to pay. No Participant or
Beneficiary shall have any rights under the Plan other than those of a general
unsecured creditor of the Company or Participating Employer. The Company or a
Participating Employer may establish a rabbi trust for the benefit of

 

13



--------------------------------------------------------------------------------

Participants hereunder or otherwise segregate, identify or reserve assets for
the purpose of paying benefits hereunder; provided, however, that assets
segregated, identified or reserved for the purpose of paying benefits pursuant
to the Plan shall remain general corporate assets subject to the claim of the
Company’s, or applicable Participating Employer’s, creditors or in the case of
assets held in a rabbi trust established by the Company or any Participating
Employer, subject to the claims of general creditors to the extent provided in
such trust. Upon a Change in Control, the Company shall transfer assets to an
irrevocable rabbi trust, the fair market value of which, together with the fair
market value of the assets then in the trust, are at least equal to the
aggregate amount of all Participants’ Account Balances; provided, however, that
for purposes of this sentence, assets required to be transferred in respect of
that portion of Participants’ Account Balances represented by Stock Units shall
be shares of Common Stock. Neither the Plan nor the Deferral Agreements create a
trust or fiduciary relationship between the Company and any Participant or
Beneficiary.

Section 8.2 Restrictions Upon Assignments And Creditors’ Claims. No benefit
payable under this Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge prior to
actual receipt thereof by the Participant or Beneficiary and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge prior
to such receipt shall be void. No benefit payable under this Plan shall be
subject to attachment, garnishment, execution, levy or other legal or equitable
proceeding or process, and any attempt to do so shall be void. Neither the
Company nor any Participating Employer shall be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of any
Participant or Beneficiary except as may be required by the tax withholding
provisions of the Code or any state’s income tax laws.

Section 8.3 Designation of Beneficiary. Each Participant shall designate, by
giving a designation in approved form to the Plan Administrator, a Beneficiary
to receive any benefits which may become or continue to be payable under the
Plan upon or after such Participant’s death. Successive designations may be made
and the last designation received by the Plan Administrator prior to the death
of the Participant shall be effective and shall revoke all prior designations.

If a Participant shall fail to designate a Beneficiary, if such designation
shall for any reason be illegal or ineffective or if no Beneficiary so
designated survives the Participant, then his or her benefits shall be paid to:

(a) His or her surviving spouse; or

(b) If there is no surviving spouse, to the executor or other personal
representative of the Participant to be distributed in accordance with the
Participant’s will, or, if he or she has no valid will, in accordance with
applicable state law.

 

14



--------------------------------------------------------------------------------

IX. The Company’s Reservation of Rights

Section 9.1 Termination or Amendment of Plan.

(a) The Company retains the right, at any time and in its sole discretion, to
amend or terminate the Plan, in whole or in part. Any amendment of the Plan
shall be approved by the Board or a committee thereof, shall be in writing,
shall be executed by an officer of Company and shall be communicated to the
Participants. Except as provided in Sections 9.1(b) and (c), no amendment of the
Plan shall impair or curtail the Company’s or a Participating Employer’s
contractual obligations arising from Deferral Agreements previously entered into
for benefits accrued prior to such amendment.

(b) In the event of Plan termination, payment of Accounts shall be made at the
time and in the manner set forth in Article VII, unless the plan termination
meets the requirements of Treasury Regulation 1.409A-3(j)(4)(ix). In the event
that the Plan is terminated in connection with a change in control, as described
in Treasury Regulation 1.409A-3(j)(4)(ix)(B), all Account Balances shall be
distributed in a single lump sum payment as soon as practicable after the plan
termination is adopted. In the event that the Plan is terminated without
replacement, as described in Treasury Regulation 1.409A-3(j)(4)(ix)(C), any
Account Balances that have not been distributed pursuant to Article VII by the
first anniversary of the Plan termination date shall be distributed in a single
lump sum payment not later than the second anniversary of such date.

(c) In the event of a change in law that would result in the Plan being deemed
to be a funded plan for tax purposes or for purposes of ERISA, the Company
retains the right to amend the Plan to the extent necessary to preserve the
status of the Plan as an unfunded plan.

Section 9.2 Accelerated Distribution upon Loss of Tax Deferral. In the event a
that this Plan fails to satisfy the requirements of Code section 409A and as a
consequence Participant becomes subject to federal income tax on all or any
portion of his or her Account Balance for which such Participant is not then
scheduled to receive a distribution under the Plan, notwithstanding any other
provision of the Plan or distribution election made by such Participant, the
Plan Administrator shall accelerate the payment of that portion of the
Participant’s Account Balance which the Plan Administrator reasonably determines
to be subject to such taxation in a lump sum payable on a date determined by the
Plan Administrator.

X. Claims for Benefits

Section 10.1 Claims Review. Any Participant, former Participant or Beneficiary
who wishes to request a review of a claim for benefits or who wishes an
explanation of a benefit or its denial may direct to the Plan Administrator a
written request for such review within one hundred twenty (120) days of the
denial. The Plan Administrator shall

 

15



--------------------------------------------------------------------------------

respond to the request by issuing a notice to the claimant as soon as possible,
but in no event later than ninety (90) days (one hundred eighty (180) days in
special cases) from the date of receipt of the request. This notice furnished by
the Plan Administrator shall be written in a manner calculated to be understood
by the claimant and shall include the following:

(a) The specific reason or reasons for any denial of benefits;

(b) The specific Plan provisions on which any denial is based;

(c) A description of any further material or information which is necessary for
the claimant to perfect his or her claim and an explanation of why the material
or information is needed; and

(d) An explanation of the Plan’s claim appeals procedure.

If the Plan Administrator denies the claim or fails to respond to the claimant’s
written request for a review within one hundred eighty (180) days of its
receipt, the claimant shall be entitled to proceed to the claim appeals
procedure described in Section 10.2. If the claimant does not respond to the
notice, posted by first-class mail to the address of record of the claimant,
within sixty (60) days from receipt of the notice, the claimant shall be
considered satisfied in all respects.

Section 10.2 Appeals Procedure. In the event that the claimant wishes to appeal
the claim review denial, the claimant or his or her duly authorized
representative may submit to the Plan Administrator, within sixty (60) days of
his or her receipt of the notice, a written notification of appeal of the claim
denial. The notification of appeal of the claim denial shall permit the claimant
or his or her duly authorized representative to utilize the following claim
appeals procedures:

(a) To review pertinent documents; and

(b) To submit issues and comments in writing to which the Plan Administrator
shall respond.

The Plan Administrator shall furnish a final written decision on formal review
not later than sixty (60) days after receipt of the notification of appeal,
unless special circumstances require an extension of the time for processing the
appeal. In no event, however, shall the Plan Administrator respond later than
one hundred twenty (120) days after a request for an appeal. The decision on the
appeal shall be written in a manner calculated to be understood by the claimant,
shall include specific reasons for the decision, and shall contain specific
references to the pertinent Plan provisions on which the decision is based.

 

16



--------------------------------------------------------------------------------

Section 10.3 Discretion Regarding Claims and Appeals. The Plan Administrator, or
any individual or committee to whom responsibility for claims and appeals has
been delegated, shall have complete discretion in deciding such claims and
appeals and any such decision shall be final, conclusive and binding upon the
claimant.

XI. Miscellaneous Provisions

Section 11.1 Effect on Other Benefits. Except as otherwise required by
applicable law, the salary deferred by a Participant shall be included in the
Participant’s annual compensation for purposes of calculating the Participant’s
incentive bonuses, insurance and other employee benefits. Distributions made
under the Plan shall be excluded from compensation in years paid for purposes of
calculating a Participant’s incentive bonuses, insurance and other employee
benefits.

Section 11.2 Tax Withholding. The Company or Participating Employer shall
withhold from any payment made by it under the Plan such amount or amounts as
may be required to be withheld by applicable federal, state or local laws.

Section 11.3 Participant’s Incapacity. In the event benefits become payable
under the Plan after a Participant becomes incapacitated, such benefits shall be
paid to the Participant’s legal guardian or legal representative.

Section 11.4 Independence of Plan. Except as otherwise expressly provided
herein, the Plan shall be independent of, and in addition to, any other
employment agreement or benefit plan or rights that may exist from time to time
between the parties hereto. The Plan shall not be deemed to constitute a
contract of employment between the a Participant and the Company or any
Participating Employer, nor shall any provision hereof restrict the right of the
Company or any Participating Employer at any time to discharge a Participant,
with or without assigning a reason therefor, or restrict the right of a
Participant to terminate his or her employment with the Company or a
Participating Employer.

Section 11.5 Responsibility for Legal Effect. Neither the Plan Administrator,
the Company nor any Participating Employer makes any representations or
warranties, express or implied, or assumes any responsibility concerning the
legal, tax, or other implications or effects of the Plan.

Section 11.6 Successors, Acquisitions, Mergers, Consolidations. The terms and
conditions of the Plan and each Deferral Agreement shall inure to the benefit of
and bind the Company, each Participating Employer and the Participants, and
their successors, assigns, and personal representatives.

 

17



--------------------------------------------------------------------------------

Section 11.7 Controlling Law. The Plan shall be governed by and construed in
accordance with the internal laws, and not the law of conflicts, of the state of
Ohio to the extent not preempted by laws of the United States of America.

Section 11.8 Captions. The captions of the various sections of the Plan are
solely for convenience and shall not control or affect the meaning or
construction of the Plan.

Section 11.9 Canadian Participants. Annex I to the Plan contains provisions
applicable to certain Participants who are resident in Canada. With respect to
such Participants, any conflict between the provisions of Annex I and the other
provisions of the Plan shall be resolved in favor of the provisions of Annex I.

ANNEX I

AMENDMENTS TO WENDY’S INTERNATIONAL, INC.

DEFERRED COMPENSATION PLAN

FOR

CANADIAN ELIGIBLE INDIVIDUALS

Capitalized terms used herein, unless otherwise defined herein, have the same
meaning as in the Wendy’s International, Inc. Deferred Compensation Plan, as the
same may be amended from time to time.

The following amendments to the Plan shall apply to (i) Eligible Individuals
resident in Canada and on the payroll of a Participating Employer resident in
Canada and (ii) Eligible Individuals that are Outside Directors resident in
Canada (collectively, “Canadian Eligible Individuals”):

 

1. Definitions:

(i) The definition of “Cause” set out in Article II is hereby amended by
deleting “or” at the end of paragraph (a) and the period after paragraph (b) and
replacing it with “; or” and inserting into said subsection immediately
following paragraph (b) the following:

“(c) as defined by common law.”

(ii) The following definitions shall replace the corresponding definition set
out in Article II:

“Effective Date means the date on which all conditions applicable to Canadian
Eligible Individuals attached to the resolution of the board of directors of the
Participating Employer resident in Canada approving the Plan have been satisfied
or such other date as such board determines.”

 

18



--------------------------------------------------------------------------------

“Investment Option means Stock Units.”

“Total and Permanent Disability means a physical or mental condition which
qualifies a Participant for Canadian Pension Plan disability benefits or which
qualifies such Participant to continue to receive benefits under the Company’s
disability plan or under its workers’ compensation policy, after having received
such benefits for twelve (12) months.”

 

2. Deferral Accounts:

(i) Section 6.2 shall be replaced by the following:

“Section 6.2 Investment Option. Each Participant shall be deemed to have elected
100% of his or her deferrals in the Investment Option and such deemed election
shall be governed by Section 6.4, subject to the amendments noted in this Annex
I.”

(ii) Section 6.3 shall not apply.

(iii) Section 6.4 shall be replaced by the following:

“Section 6.4. Investment in Stock Units. The deemed investment in Stock Units
may be made only in accordance with the exemptions from short-swing profit
recovery provided by the regulations promulgated under Section 16 of the
Exchange Act and the Company’s policies applicable to the purchase of Common
Stock. On the first Trading Day following the close of the Company’s window
trading period following or during which such deferral is made or such other
date as may be designated by the Plan Administrator, an amount equal to such
deferrals shall be credited to the Participant’s Account and shall be deemed
invested in Stock Units.”

(iv) Section 6.6 shall be replaced by the following:

“Section 6.6 Deemed Dividends Reinvested. With respect to any dividends or other
distributions that would have been paid to a Participant had his or her Account
actually been invested in Common Stock, the value of such dividends or
distributions in respect of only the whole number of Stock Units in a
Participant’s Account shall be deemed reinvested in Stock Units. If such
dividends or other distributions are in a form other than cash, the value of
such amounts shall be determined by the Plan Administrator in its sole
discretion. In the event of any reclassification, recapitalization,
reorganization, merger, consolidation, spin-off, split-up, reverse stock split
or other corporate transaction affecting the Common Stock, the number of Stock
Units allocated to a Participant’s Account shall be appropriately adjusted to
reflect such transaction.”

 

19



--------------------------------------------------------------------------------

3. Distributions:

(i) Section 7.1 shall be replaced by the following:

“Section 7.1 Form and Order of Payments. A Participant’s Account Balance shall
be paid in shares of Company Stock; provided, however, that a Participant will
be paid cash in lieu of any fractional shares otherwise payable in respect of
Stock Units.”

(ii) Section 7.2 shall be replaced by the following:

“Section 7.2. Distribution of Benefits. The Participant will receive the
distribution of his or her Account Balance in the form of a single lump sum
payable on such date as may be determined by the Employer or Company but in no
event earlier that the Participant’s date of Termination or later than
December 31 of the calendar year commencing immediately after the date of such
Termination.”

(iii) Section 7.3 shall not apply.

 

4. Participants’ Rights:

With respect to Section 8.1, the option of using a rabbi trust referred to
therein shall not apply for Canadian Eligible Individuals and the second last
sentence of Section 8.1 shall not apply to Canadian Eligible Individuals.

 

5. The Company’s Reservation of Rights”

(i) Section 9.1(b) shall not apply.

(ii) A new Section 9.1.(d) shall be added to read as follows:

“Section 9.1(d). The Company intends that the Plan as it applies to Canadian
Participants shall qualify as an arrangement described in subsection 6801(d) of
the regulations to the Income Tax Act (Canada) or any successor provision
thereto. No amendment of the Plan shall apply to Canadian Participants to the
extent such amendment would cause the Plan to cease to so qualify. In the event
of Plan termination, payment of Accounts shall be in accordance with Section 7.2
of the Plan as amended by Section 3 of the Canadian Annex.”

(iii) Section 9.2 shall not apply.

 

20